Case: 5:19-cr-00010-JMH-MAS Doc #: 90 Filed: 04/01/19 Page: 1 of 10 - Page ID#: 298



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                         CENTRAL DIVISION at LEXINGTON


 UNITED STATES OF AMERICA,              )
                                        )
       Plaintiff,                       )                 Case No.
                                        )           5:19-cr-010-JMH-MAS
 v.                                     )
                                        )     AGREED DISCOVERY TIMELINE AND
 BENIAMIN-FILIP OLOGEANU,               )     GENERAL ORDER OF DISCOVERY
 AUSTIN EDWARD NEDVED, and              )
 ANDREW GILBERT YBARRA, II,             )
                                        )
       Defendants.                      )

                                        ***

       The Court enters this general order of discovery and pre-

 trial procedures for criminal actions pursuant to the Notices by

 the United States of Agreed Discovery Timeline [DE 75, DE 88].

       1.     Pretrial discovery and inspection.

              (a) The Government.        The Court has been advised that

 the United States has produced the first phase of the discovery

 materials     as   to   Defendant    Beniamin-Filip     Ologeanu,    that   is,

 those      materials    pertaining     to    the   above-named      Defendants

 generally collected and added to the discovery database before

 December 11, 2018.          Additionally, the Court has been advised

 that the United States has provided Defendants Austin Edward

 Nedved and Andrew Gilbert Ybarra, II, with a summary report for

 discovery materials.




                                        1
Case: 5:19-cr-00010-JMH-MAS Doc #: 90 Filed: 04/01/19 Page: 2 of 10 - Page ID#: 299



             (b) By April 8, 2019, the United States will produce

 discovery     materials       to    Defendants     Austin    Edward     Nedved   and

 Andrew Gilbert Ybarra, II.

             (c) By April 30, 2019, the United States will produce

 the second      phase    of   the    discovery     materials     at    to   Defendant

 Beniamin-Filip Ologeanu, that is, those materials pertaining to

 the above-named Defendants generally collected and added to the

 discovery database on or after December 11, 2018.

 The    United    has     already      provided     each     of   the    above-named

 Defendants with a summary report.

             (d) The United States shall permit the defendant(s) to

       inspect and copy or photograph:

                    (1)    Any relevant written or recorded statements

 or confessions made by the defendant, or copies thereof, within

 the   possession,       custody     or   control    of    the    government,     the

 existence of which is known, or by the exercise of due diligence

 may become known, to the attorney for the government.

                    (2)    Any relevant results or reports of physical

 or mental examinations, and of scientific tests or experiments

 made in connection with the case, or copies thereof, within the

 possession, custody or control of the government, the existence

 of which is known, or by the exercise of due diligence may

 become known, to the attorney for the government.




                                           2
Case: 5:19-cr-00010-JMH-MAS Doc #: 90 Filed: 04/01/19 Page: 3 of 10 - Page ID#: 300



                         (3)    Any     relevant           recorded       testimony       of     the

 defendant before a grand jury.

                         (4)    Books, papers, documents, tangible objects,

 buildings or places which are the property of the defendant and

 which      are    within      the    possession,           custody       or   control     of    the

 government.

                         (5)    The      Federal            Bureau        of      Investigation

 Identification           Sheet       indicating           defendant's         prior     criminal

 record.

                         (6)    Any evidence favorable to the defendant.

                  (d)    The    Defendant.            By    May     31,    2019,    the    United

 States Attorney and the defense counsel shall confer and, upon

 request,         the   defendant       shall     produce         all     items    discoverable

 pursuant         to    Rule    16(b)       of    the      Federal        Rules    of    Criminal

 Procedure.

                  (e)    Declined disclosure.               If, in the judgment of the

 United States Attorney, it would not be in the interests of

 justice      to       make    any    one    or   more          disclosures       set    forth    in

 paragraph (a) above and requested by defense counsel, disclosure

 may   be    declined.          A     declination          of    any    requested       disclosure

 shall be in writing, directed to defense counsel, and signed

 personally by the United States Attorney, and shall specify the

 types of disclosure that are declined.                            If the defendant seeks




                                                  3
Case: 5:19-cr-00010-JMH-MAS Doc #: 90 Filed: 04/01/19 Page: 4 of 10 - Page ID#: 301



 to challenge the declination, he/she shall proceed pursuant to

 Subsection (d) below.

             (f)     Additional         discovery          or        inspection.          If

 additional      discovery        or    inspection         is    sought,        defendant's

 attorney    shall    confer       with   the     appropriate          Assistant     United

 States Attorney with a view to satisfying these requests in a

 cooperative     atmosphere        without       recourse       to    the   Court.       The

 request may be oral or written and the United States Attorney

 shall respond in like manner.

             (g)     Jencks       Act   material       .        Jencks      Act    material

 pursuant to 18 U.S.C. § 3500 is not discoverable prior to trial.

 Following the direct examination of a government witness, the

 prosecution shall turn over all Jencks Act material.

             (h)     Brady    material.          The   government        shall     disclose

 any Brady material of which it has knowledge in the following

 manner:

                     (1)     pre-trial disclosure of any Brady material

 discoverable under Rule 16(a)(1); and

                     (2)     disclosure of all other Brady material “in

 time for effective use at trial.”

       If the government is unsure as to whether the evidence is

 covered    by     Brady     or   is    unsure     about        the    proper     time   for

 disclosure, then counsel may request an in camera hearing for

 the purpose of resolving this issue; failure to disclose Brady


                                             4
Case: 5:19-cr-00010-JMH-MAS Doc #: 90 Filed: 04/01/19 Page: 5 of 10 - Page ID#: 302



 material at a time when it can be effectively used may result in

 a recess or a continuance so that the defendant may properly

 utilize such evidence.

               (i)    Rule 404(b) evidence.           Upon service of a request

 from the defendant for notice of Rule 404(b) evidence of other

 crimes,       wrongs,    or      acts,   the    United     States    shall     provide

 reasonable notice in advance of trial of the general nature of

 any such evidence it intends to introduce at trial unless the

 Court excuses pre-trial notice upon motion by the United States

 showing good cause.

               2.     Tendered Plea Agreement

       The     United    States     shall    tender    a    plea   agreement     to    all

 Defendants, if a plea is offered, no later than three weeks

 prior to the scheduled trial date.

               3.     Motions for Rearraignment.

       That all motions for rearraignment shall be filed at least

 two weeks prior to the scheduled trial date. Failure to comply

 with this paragraph may impact the final sentence. The parties

 are advised and cautioned that any such motions that do not

 comply with this paragraph must be accompanied by an affidavit

 of   counsel        explaining     the     failure    to    comply      and   will     be

 considered      in    the     Court’s    analysis    of    the    factors     under    18

 U.S.C.    §    3553(a)      at   sentencing.        Following     the   filing    of    a

 motion for re-arraignment, the United States shall submit to the


                                             5
Case: 5:19-cr-00010-JMH-MAS Doc #: 90 Filed: 04/01/19 Page: 6 of 10 - Page ID#: 303



 Court’s chambers a copy of any proposed plea agreement.                 If the

 parties intend to proceed pursuant to a written plea agreement,

 such    copy    shall   be   submitted   for   the   Court’s   review    within

 forty-eight (48) hours of any motion for re-arraignment.

                4.    Defensive motions.

                (a)   Generally.   Defensive motions (except motions for

 discovery under paragraph 1 above) shall be filed by May 31,

 2019, accompanied by a memorandum of authorities, with an extra

 copy of such memorandum being filed for the convenience of the

 Court.      Responses and replies will be governed by the Joint

 Local Rules of the Eastern and Western Districts of Kentucky,

 and shall be accompanied by a memorandum of authorities.                     An

 extra copy shall also be filed for the convenience of the Court.

 (If the motion is filed electronically, a copy need not be filed

 for the convenience of the Court).               All memoranda on motions

 shall be in conformity with Rule 7.1 of the Joint Local Rules

 for the United States District Courts of the Eastern and Western

 Districts       of    Kentucky.       Hearings       on   motions    requiring

 evidentiary hearings or oral arguments may be reassigned at a

 mutually convenient time if timely requested at a conference

 call.     Counsel shall confer and have all necessary witnesses

 present and ready to testify at such hearings.

        Motion practice shall be governed by Local Criminal Rule

 12.1; however, failure to respond to a motion shall be grounds


                                          6
Case: 5:19-cr-00010-JMH-MAS Doc #: 90 Filed: 04/01/19 Page: 7 of 10 - Page ID#: 304



 for   the   Court    to    conclude        that   any    arguments       in   opposition

 thereto have been waived.              See Humphrey v. U.S. Attorney Gen.

 Office, No. 07-3740, 2008 WL 2080512 (6th Cir. May 15, 2008).

             (b)     Motions to Suppress.             Paragraph 3 of this Order

 shall apply to motions to suppress evidence, except that the

 opposing memorandum of the United States with regard to such

 motions shall be filed no later than the date of the suppression

 hearing.      Supplemental memorandums may be allowed to be filed

 after   completion        of    the   suppression       hearing     if    requested    by

 counsel and granted by the Court.

             5.      Motions to Continue Trial.

         The parties are advised that any motion to continue the

 trial    date    filed     by    or   on    behalf      of    a   defendant     must   be

 accompanied by a written statement from the defendant noting

 that he consented to the delay in his trial, citing the relevant

 sections of the Speedy Trial Act upon which the motion is based.

 The United States must respond to the motion within five (5)

 days of the date of filing of the motion.                          In the event the

 United States seeks to continue the trial date, it must also

 provide citation to all relevant sections of the Speedy Trial

 Act upon which the motion is based.                          The defendant(s) shall

 thereafter be provided a period of five (5) days within which to

 file a written response to the motion.                       If the defendant agrees




                                              7
Case: 5:19-cr-00010-JMH-MAS Doc #: 90 Filed: 04/01/19 Page: 8 of 10 - Page ID#: 305



 to the continuance, he must provide at the time the response is

 filed a written consent.

             6.     Jury    instructions.              The    parties    shall       submit

 proposed jury instructions on the substantive law of the case

 directly to the Court’s chambers at LEXINGTON, KENTUCKY.                                The

 United States shall submit proposed jury instructions a week

 prior to the trial of the case.                The defendant shall submit any

 proposed    jury   instructions       at    least      one    day   prior     to    trial.

 These instructions shall be submitted as an attachment to an e-

 mail to hood_chambers@kyed.uscourts.gov in Word or WordPerfect

 format.      The proposed instructions need not be filed in the

 record.      Whenever      applicable,      the     parties     are     instructed       to

 follow     Sixth   Circuit     Pattern         Jury     Instructions.              If   any

 instruction cannot be agreed to or cannot be found in the Sixth

 Circuit    Pattern    Jury    Instructions,           the    parties    shall       submit

 their proposed instructions with supporting authorities.

             7.     Witness    and   Exhibit        Lists.       The     United      States

 (and the defendant if the defendant so elects) shall submit at

 least one week prior to trial for the Court’s in camera review,

 a   proposed     witness     list   with       a   brief      summary    of    expected

 testimony and an estimate as to the amount of time that will be

 required to present the witness’ testimony-in-chief.

             8.     Clothing     for        Trial.            Defense     counsel        and

 defendant must make arrangements for civilian clothing, i.e.,


                                            8
Case: 5:19-cr-00010-JMH-MAS Doc #: 90 Filed: 04/01/19 Page: 9 of 10 - Page ID#: 306



 something other than prisoner or jail clothing, to be worn at

 trial if it is desired in advance of the date and time set for

 trial.      If    a    defendant     in   custody     wishes    to    wear    civilian

 clothing at trial, in keeping with Estelle v. Williams, 425 U.S.

 501 (1976), either counsel or defendant shall ensure that it is

 made available to defendant, through the Marshals Service, no

 later than thirty (30) minutes prior to the start of trial.

 Failure to do so may constitute waiver of any right or privilege

 secured by law.

             9.        Voir Dire.     The Court will conduct the voir dire

 examination of prospective jurors.              Each party shall file a list

 of   proposed     questions     no    later    than    ten     days   prior    to   the

 beginning of trial.         The defendant may seek to file its proposed

 questions under seal if desired.

             10.       Exclusion of Witnesses. That on the day of trial,

 pursuant to Rule 615 (and subject to Rule 60(a)(2) and 18 U.S.C.

 sec.    3771(a)(3)),      all   witnesses      in     the    case     on   trial    are

 excluded from the courtroom pending their testimony, except for

 the parties, a designated representative of the parties, or a

 person whose presence is shown by a party to be essential to the

 presentation of the party’s cause.

             IT IS SO ORDERED.

        This 1st day of April, 2019.




                                            9
Case: 5:19-cr-00010-JMH-MAS Doc #: 90 Filed: 04/01/19 Page: 10 of 10 - Page ID#: 307




  Rev 12/11/18




                                        10
